Title: To Benjamin Franklin from “Comte” Julius de Montfort de Prat: Two Letters, 19 August 1780: résumés
From: Montfort de Prat, “comte” Julius de
To: Franklin, Benjamin


I.
<Paris, August 19, 1780, in French: I am the innocent victim of a terrible woman, Mme de Villeneuve. She will not forgive me for having proposed marriage to her daughter, who is of age and free to dispose of her fate. She has not ceased visiting Inspector Brugniere and Commissary Ninnin; unable to destroy me through civil law they decided to resort to criminal law. They persuaded a simple and credulous wheelwright named Macon to pursue me for not having paid for a carriage I purchased, even though I still have three months to do so, and for signing myself since my return from America as “Montfort d. P.” instead of “Prat-Montfort” in order to dupe people. I am even accused of not having held the rank of major in America, but of having been a servant. These calumnies resulted in my arrest. Held incommunicado, I am at this moment finally able to write.
Respectable representative of a nation I served at the price of great suffering, you will not abandon me in my hour of distress when my only failing consists in a few debts which I soon will be able to repay. As to my name, I never hid that I was originally named Prat. No one can be harmed if I call myself Montfort. Everyone in our province knows that my father, Jean-Baptiste-Julien Prat, seigneur du Tour Lavaissiere, avocat at the Parlement of Toulouse, lived honorably from the income of his estates.
Now that my honor is under attack, I trust you will deliver me an ambassadorial certificate stating that J. Ant. J. Prat, comte de Montfort, served with distinction as a captain and a major in the American army in order that I may use it with the certificate signed by Secretary of Congress Thomson.
I hear that M. Deane has arrived. He certainly will confirm the good reputation I enjoyed in America. So too will the letter from your friend General Roberdeau and so also can testify the doctor from Philadelphia whom your son would have met had he been able to dine at my house the day before I was arrested. You have all the reasons in the world to perform this act of justice.>
 
II.
<Undated but written later the same day, in French: Sir, your testimony is absolutely critical to my case. Please ask me in an official manner for the documents I left with you in Passy. Since they have been seized by the police, this is the only way I have to bring them to the judge’s attention. Do not abandon me.>
